             IN THE UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF OKLAHOMA

CLETUS W. GIBBS,                       )
                                       )
                 Plaintiff,            )
                                       )
v.                                     )         Case No. CIV-17-386-KEW
                                       )
COMMISSIONER OF THE SOCIAL             )
SECURITY ADMINISTRATION,               )
                                       )
                 Defendant.            )

                             OPINION AND ORDER


     Plaintiff Cletus W. Gibbs (the “Claimant”) requests judicial

review of the decision of the Commissioner of the Social Security

Administration (the “Commissioner”) denying Claimant’s application

for disability benefits under the Social Security Act.                   Claimant

appeals the decision of the Administrative Law Judge (“ALJ”) and

asserts that the Commissioner erred because the ALJ incorrectly

determined   that     Claimant   was   not   disabled.       For   the    reasons

discussed    below,    it   is   the   finding   of   this   Court   that     the

Commissioner’s decision should be and is REVERSED and the case

REMANDED to Defendant for further proceedings.

             Social Security Law and Standard of Review

     Disability under the Social Security Act is defined as the

“inability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment. . .”

42 U.S.C. § 423(d)(1)(A).        A claimant is disabled under the Social
Security       Act   “only    if    his    physical   or   mental      impairment    or

impairments are of such severity that he is not only unable to do

his previous work but cannot, considering his age, education, and

work experience, engage in any other kind of substantial gainful

work       which   exists    in    the    national   economy.   .     .”   42    U.S.C.

§423(d)(2)(A).        Social Security regulations implement a five-step

sequential process to evaluate a disability claim.                     See, 20 C.F.R.

§§ 404.1520, 416.920.1

       Judicial review of the Commissioner’s determination is limited

in scope by 42 U.S.C. § 405(g).               This Court’s review is limited to

two inquiries:          first, whether the decision was supported by

substantial        evidence;       and,   second,    whether    the    correct    legal

       1
         Step one requires the claimant to establish that he is not
engaged in substantial gainful activity, as defined by 20 C.F.R. §§
404.1510, 416.910. Step two requires that the claimant establish that
he has a medically severe impairment or combination of impairments that
significantly limit his ability to do basic work activities. 20 C.F.R.
§§ 404.1521, 416.921. If the claimant is engaged in substantial gainful
activity (step one) or if the claimant’s impairment is not medically
severe (step two), disability benefits are denied. At step three, the
claimant’s impairment is compared with certain impairments listed in 20
C.F.R. Pt. 404, Subpt. P, App. 1. A claimant suffering from a listed
impairment or impairments “medically equivalent” to a listed impairment
is determined to be disabled without further inquiry.        If not, the
evaluation proceeds to step four, where claimant must establish that he
does not retain the residual functional capacity (“RFC”) to perform his
past relevant work.    If the claimant’s step four burden is met, the
burden shifts to the Commissioner to establish at step five that work
exists in significant numbers in the national economy which the claimant
– taking into account his age, education, work experience, and RFC – can
perform. Disability benefits are denied if the Commissioner shows that
the impairment which precluded the performance of past relevant work does
not preclude alternative work. See generally, Williams v. Bowen, 844
F.2d 748, 750-51 (10th Cir. 1988).

                                             2
standards were applied.       Hawkins v. Chater, 113 F.3d 1162, 1164

(10th Cir. 1997)(citation omitted). The term “substantial evidence”

has been interpreted by the United States Supreme Court to require

“more than a mere scintilla.        It means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.”

Richardson    v.   Perales,   402     U.S.   389,   401   (1971)   (quoting

Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)).            The

court may not re-weigh the evidence nor substitute its discretion

for that of the agency.       Casias v. Secretary of Health & Human

Servs., 933 F.2d 799, 800 (10th Cir. 1991). Nevertheless, the court

must review the record as a whole, and the “substantiality of the

evidence must take into account whatever in the record fairly

detracts from its weight.” Universal Camera Corp. v. NLRB, 340 U.S.

474, 488 (1951); see also, Casias, 933 F.2d at 800-01.

                        Claimant’s Background

     Claimant was 52 years old at the time of the ALJ’s latest

decision.    Claimant obtained his GED.       Claimant has worked in the

past as a janitor supervisor, transport driver, and warehouse

worker.   Claimant alleges an inability to work beginning September

9, 2009 due to limitations resulting from mental impairments,

including depression, anxiety, and anger issues, back problems, and

numbness in the hands and feet.



                                      3
                               Procedural History

     On     January    26,     2011,    Claimant      protectively    filed    for

protectively filed for supplemental security income pursuant to

Title XVI (42 U.S.C. § 1381, et seq.) of the Social Security Act.

Claimant’s      application       was        denied    initially      and     upon

reconsideration.       On January 9, 2013, Administrative Law Judge

(“ALJ”) Luke Liter conducted an administrative hearing in Tulsa,

Oklahoma.     On February 1, 2013, the ALJ entered an unfavorable

decision.     The Appeals Council denied review on May 15, 2014.

Claimant appealed and the decision was reversed by this Court and

remanded for further proceedings.

     While    the     appeal    was    pending,    Claimant   filed    a    second

application for benefits on May 27, 2014.              Claimant was determined

by the agency to be disabled beginning April 1, 2014.                 Therefore,

the remand, and consequently this appeal, only considered whether

Claimant was disabled for the closed period from September 9, 2009

through March 31, 2014.

     The ALJ conducted a further administrative hearing on April

19, 2016 in Tulsa, Oklahoma.           On May 31, 2016, the ALJ entered an

unfavorable decision as to the closed period.              The Appeals Council

denied review on February 14, 2017.             As a result, the decision of

the ALJ represents the Commissioner’s final decision for purposes


                                         4
of further appeal.    20 C.F.R. §§ 404.981, 416.1481.

               Decision of the Administrative Law Judge

     The ALJ made his decision at step four and step five of the

sequential evaluation.      He determined that while Claimant suffered

from severe impairments, he did not meet a listing and retained the

residual functional capacity (“RFC”) to perform his past relevant

work from September 9, 2009 through November 13, 2012 and could

perform the representative jobs from November 13, 2012 through March

31, 2014.

                      Errors Alleged for Review

     Claimant asserts the ALJ committed error in (1) failing to

comply with the prior remand Order instructing the ALJ to properly

assess the RFC, particularly with respect to mental impairments; (2)

failing to comply with the remand Order regarding Claimant’s GAF

scores; (3) failing to properly assess Claimant’s credibility and

consistency;   and   (4)    finding   Claimant   could   perform   his   past

relevant work for part of the relevant period.

                             RFC Determination

     In his decision, the ALJ found Claimant suffered from the

severe impairments of obesity, back impairments, hypertension, and

depression.    (Tr. 628).    The ALJ determined a bifurcated RFC.        For

the period from September 9, 2009 through November 13, 2012, he


                                      5
found Claimant could perform less than a full range of medium work.

The ALJ determined Claimant could lift/carry, push/pull 50 pounds

occasionally and 25 pounds frequently, could sit for six hours out

of an eight hour workday, could stand/walk a combined total of six

hours out of an eight hour workday, was able to understand and carry

out simple and some complex work tasks, was able to maintain

concentration, persistence, and pace for a normal workday and

workweek, was able to recognize and avoid common work hazards, was

able to adapt to changes in the work setting and make decisions

regarding    work     tasks,    was    able      to   work   with   co-workers   and

supervisors on a superficial basis, and was not able to work with

the general public.       (Tr. 631).

     For the period from November 14, 2012 through March 31, 2014,

the ALJ found Claimant could perform less than a full range of

sedentary    work.       In    so   doing,       he   determined    Claimant   could

lift/carry, push/pull ten pounds occasionally and less than ten

pounds frequently, could sit for six hours out of an eight hour

workday, could stand or walk for a combined total of two hours in

an   eight     hour    workday,     could        occasionally    push/pull,    could

occasionally climb ramps or stairs, but should avoid climbing

ladders, ropes, or scaffolds, could occasionally balance, kneel,

stoop, crouch, and crawl, was able to understand and carry out

simple   and    some    complex       work       tasks,   was   able   to   maintain

                                             6
concentration, persistence, and pace for a normal workday and

workweek, was able to recognize and avoid common work hazards, was

able to adapt to changes in the work setting and make decisions

regarding     work    tasks,       was    able     to    work   with    co-workers        and

supervisors on a superficial basis, and was not able to work with

the general public.          (Tr. 631).

     After consultation with a vocational expert, the ALJ determined

Claimant could perform his past relevant work as a warehouse worker

from September 9, 2009 through November 13, 2012 but not after that

date. (Tr. 636-37). From November 14, 2012 through March 31, 2014,

the ALJ found Claimant could perform the representative jobs of

machine feeder, bench hand, and polisher, all of which the ALJ found

existed in sufficient numbers in the national economy.                            (Tr. 638).

As a result, the ALJ concluded that Claimant was not under a

disability    at     any    time    from       January    26,   2011,       the    date   the

application was filed, through March 31, 2014, the date he was later

determined to be disabled.               Id.

     Claimant contends the ALJ failed to properly evaluate the

report   of   Dr.    Ronald     Schatzman,         who    acted   as    a    consultative

examining physician in this case.                  Dr. Schatzman examined Claimant

on June 11, 2011.          Among his findings was a notation that Claimant

“had somewhat of a strange affect.                   His history was difficult to

follow and only about 50% intelligible.”                    (Tr. 345).        Acting upon

                                               7
a request by the state agency for clarification of the comment, Dr.

Schatzman responded by circling on the form, Claimant was “only 50%

intelligible because of perceived mental problems, such as rambling,

tangential and/or difficulties concentrating and thinking.”                (Tr.

352).

        The ALJ appears to have been unaware of Dr. Schatzman’s

clarification of his comments regarding Claimant’s mental health.

The ALJ recites the notation about Claimant being unintelligible but

then purports to not know what Dr. Schatzman meant by the comment

and declined to speculate whether it was a peculiar manner of

speech, “some kind of confabulation or incoherence, or whether it

reflected culturally or socially induced communicative style that

was confusing to the examiner.             There is no indication that Dr.

Schatzman associated this with any sign or symptom of ‘mental

illness’.”    (Tr. 633).     Dr. Schatzman’s subsequent clarification to

the state agency makes clear that he believed the difficulty in

understanding Claimant was attributed to mental illness.

        The ALJ ultimately gave Dr. Schatzman’s report “no weight to

any   interpretation    of    [his]   report    as   being    indicative   of   a

significant    mental   impairment     based    on   the     reported   lack    of

intelligibility of fifty percent of the claimant’s speech.” He also

noted that Dr. Schatzman was not a psychologist or psychiatrist.

(Tr. 633).    However, Dr. Schatzman makes clear that he intended the

                                       8
comment to be a reflection of Claimant’s mental problems.            It is

also unclear whether the consulting psychologists, who the ALJ notes

were aware of Dr. Schatzman’s report, were also aware of his

subsequent opinion on Claimant’s mental status.

     The ALJ is required to consider all medical opinions, whether

they come from a treating physician or non-treating source.          Doyle

v. Barnhart, 331 F.3d 758, 764 (10th Cir. 2003); 20 C.F.R. §

416.927(c).     He must provide specific, legitimate reasons for

rejecting any such opinions.     The ALJ must also give consideration

to several factors in weighing any medical opinion. Id.; 20 C.F.R.

§ 416.927(d)(1)-(6). Moreover, an ALJ “is not entitled to pick and

choose through an uncontradicted medical opinion, taking only the

parts that are favorable to a finding of nondisability.”            Haga v.

Astrue, 482 F.3d 1205, 1208 (10th Cir. 2007).          The ALJ’s rejection

of Dr. Schatzman’s opinion on Claimant’s mental status was based on

half-information and speculation.         He must re-evaluate the opinion

in light of the subsequent clarification.              Should he need to

recontact Dr. Schatzman or any other mental health professional to

ascertain Claimant’s true mental status, he should do so on remand.

     Claimant   also   objects   to   the   physical   assessment   by   Dr.

Schatzman as being internally inconsistent. Claimant notes that his

leg measurements are reported differently in two separate portions



                                      9
of the report.      (Tr. 346, 349).         Claimant argues that this shows

muscle atrophy but offers no other corroborating medical evidence

of this diagnosis.        Moreover, no other medical report indicates

atrophy.

                                 GAF Scores

      Claimant also contends the ALJ minimized his low GAF scores,

in contravention to the directive from this Court.             “The GAF is a

subjective determination based on a scale of 100 to 1 of the

clinician's     judgment    of   the    individual's      overall    level    of

functioning.”    Langley v. Barnhart, 373 F.3d 1116, 1122 n. 3 (10th

Cir. 2004).     The Tenth Circuit through a series of unpublished

decisions has made it clear that the failure to discuss a GAF alone

is   insufficient    to    reverse     an    ALJ’s   determination    of     non-

disability.     See, Lee v. Barnhart, 2004 WL 2810224, 3 (10th Cir.

(Okla.)); Eden v. Barnhart, 2004 WL 2051382, 2 (10th Cir. (Okla.));

Lopez v. Barnhart, 2003 WL 22351956, 2 (10th Cir. (N.M.)).                    The

foundation for this statement is the possibility that the resulting

impairment may only relate to the claimant’s social rather than

occupational sphere.       Lee, supra at 3.          However, a GAF of 50 or

less does suggest an inability to keep a job.            Id. citing Oslin v.

Barnhart, 2003 WL 21666675, 3 (10th Cir. (Okla.)).             Specifically,

the DSM-IV-TR, explains that a GAF 41 and 50 indicates “[s]erious



                                       10
symptoms (e.g., suicidal ideation, severe obsessional rituals,

frequent    shoplifting)   OR   any    serious    impairment      in    social,

occupational, or school functioning (e.g., no friends, inability to

keep   a   job).”   Diagnostic   and       Statistical   Manual    of    Mental

Disorders 34 (4th ed. 2000).

       An ALJ is required to consider all relevant evidence in the

record.    Soc. Sec. R. 06-03p.        He is not, however, required to

discuss every piece of evidence in the record.           Clifton v. Chater,

79 F.3d 1007, 1009-10 (10th Cir. 1996).            A GAF score may be of

considerable help to the ALJ in formulating the RFC but it is not

essential to the RFC’s accuracy and “taken alone does not establish

an impairment serious enough to preclude an ability to work.”

Holcomb v. Astrue, 2010 WL 2881530, 2 (Okla.)(unpublished opinion)

citing Howard v. Comm. of Soc. Sec., 276 F.3d 235, 241 (6th Cir.

2002). The ALJ analyzed the GAF scores as indicative of Claimant’s

larger mental health issues.      As a piece of evidence among other

evidence, the GAF scores may be useful.          However, the ALJ is not

under an obligation to consider them determinative or superior to

other evidence.     The ALJ’s analysis of Claimant’s GAF scores was

thorough and appropriate.



                      Credibility Determination



                                      11
     Claimant challenges the ALJ’s discounting of his credibility

on activities of daily living.        Claimant states that the ALJ’s

notation that he worked part time as a custodian/maintenance worker

for a church ignored that it was not full time work.            The ALJ

acknowledged such in the decision.     (Tr. 629).    He also objected to

the ALJ’s failure to acknowledge the notations in the medical

reports that Claimant was believed and not a malingerer.

     It is well-established that “findings as to credibility should

be closely and affirmatively linked to substantial evidence and not

just a conclusion in the guise of findings.”        Kepler v. Chater, 68

F.3d 387, 391 (10th Cir. 1995).       “Credibility determinations are

peculiarly in the province of the finder of fact” and, as such,

will not be disturbed when supported by substantial evidence.       Id.

Factors to be considered in assessing a claimant’s credibility

include (1) the individual’s daily activities; (2) the location,

duration, frequency, and intensity of the individual’s pain or

other symptoms; (3) factors that precipitate and aggravate the

symptoms; (4) the type, dosage, effectiveness, and side effects of

any medication the individual takes or has taken to alleviate pain

or other symptoms; (5) treatment, other than medication, the

individual receives or has received for relief of pain or other

symptoms; (6) any measures other than treatment the individual uses



                                 12
or has used to relieve pain or other symptoms (e.g., lying flat on

his or her back, standing for 15 to 20 minutes every hour, or

sleeping on a board); and (7) any other factors concerning the

individual's functional limitations and restrictions due to pain or

other symptoms.   Soc. Sec. R. 96-7p; 1996 WL 374186, 3.

     The ALJ relied upon appropriate factors in evaluating the

credibility of Claimant’s statements.      The nature of Claimant’s

treatment, the objective medical testing, and the inconsistencies

between the claimed restrictions and Claimant’s activities all form

specific and legitimate reasons for the ALJ’s questioning of

Claimant’s credibility.

                          Step Four Analysis

     Claimant also contends the ALJ did not perform a proper

analysis at step four.    In analyzing Claimant’s ability to engage

in his past work, the ALJ must assess three phases.     In the first

phase, the ALJ must first determine the claimant’s RFC. Winfrey v.

Chater, 92 F.3d 1017, 1023 (10th Cir. 1996).      Since the Court is

requiring a re-evaluation of the opinion of Dr. Schatzman, the RFC

may require further evaluation.

     In the second phase, the ALJ must determine the demands of the

claimant’s past relevant work.    Id.   In making this determination,

the ALJ may rely upon the testimony of the vocational expert.


                                  13
Doyal v. Barnhart, 331 F.3d 758, 761 (10th Cir. 2003).         The ALJ in

this case inquired of the vocational expert as to the demands of

Claimant’s past relevant work. (Tr. 665-66). The expert testified

the warehouse worker position constituted medium, unskilled work

with an SVP of 2.     (Tr. 665).     The ALJ fulfilled his duty in the

second phase.

     The third and final phase requires an analysis as to whether

the claimant has the ability to meet the job demands found in phase

two despite the limitations found in phase one.        Winfrey, 92 F.3d

at 1023. Again, since the RFC is subject to revision, the analysis

at that third phase may be modified.

                                 Conclusion

     The   decision   of   the    Commissioner   is   not   supported   by

substantial evidence and the correct legal standards were not

applied. Therefore, this Court finds, in accordance with the fourth

sentence of 42 U.S.C. § 405(g), the ruling of the Commissioner of

Social Security Administration should be and is REVERSED and the

case is REMANDED to Defendant for further proceedings consistent

with this Opinion and Order.

     IT IS SO ORDERED this 20th day of March, 2019.


                                   ______________________________
                                   KIMBERLY E. WEST
                                   UNITED STATES MAGISTRATE JUDGE

                                    14
